Citation Nr: 1146339	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  08-34 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for small lymphocytic lymphoma/chronic lymphocytic leukemia, claimed as the result of ionizing radiation exposure, asbestos exposure and exposure to hazardous waste.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to October 1991.


This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Lincoln, Nebraska, which denied the aforementioned claim of entitlement to service connection.

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran claims, in part, that during active military service in Germany while in the Army, he was exposed to radiation, which he believes resulted in one or both of his currently-diagnosed cancers.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.

VA regulations provide that service connection may be established for diseases claimed to be attributable to radiation exposure in service under (1) the presumptive service connection provisions of 38 C.F.R. § 3.309 involving "radiation-exposed veterans," (2) the development procedures of 38 C.F.R. § 3.311 involving "radiogenic diseases," or (3) by establishing direct service connection.  See 
38 U.S.C.A. § 1112(c) (West 2002); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Title 38 C.F.R. § 3.309(d) provides presumptive service connection for certain diseases that manifest in a "radiation-exposed veteran."  For VA purposes, a veteran will be considered a "radiation-exposed veteran" if he or she participated in a "radiation-risk activity" during service.  38 C.F.R. § 3.309(d)(3)(i) (2011).  In claims involving radiation exposure (other than atmospheric nuclear weapons test participation and Hiroshima and Nagasaki occupation claims), a request will be made for any available records concerning the veteran's exposure to radiation.  See 38 C.F.R. § 3.311(a)(2)(iii) (2011).  

In addition, the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude an appellant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Review of the record reveals that, in June 2008, the RO submitted a request to the Director, Proponency Office for Preventative Medicine, for verification of the Veteran's participation in a radiation risk activity (his personnel records show that one of his primary military occupational specialties was as a Chief Fire Direction Computer specialist, which involved the direction and process of nuclear and conventional fire missions).  In an August 2008 response, the U.S. Army Dosimetry Center replied that, based on the personal information about the Veteran provided, it was unable to locate any records for him.  In this regard, the Board observes that, although the Veteran's service personnel records show that he was stationed in Germany several times during his 20-year military career, it appears that the last period, from July 9, 1985 to August 1, 1989 was not included in the request for information.  Accordingly, the Board finds that a remand is warranted to insure that a complete search of the Veteran's service records is accomplished.

In addition, the Board notes that the claims folder contains a letter, received in February 2008, showing that the Veteran was awarded Social Security Administration ("SSA") Disability Insurance benefits.  However, these records are not in the claims folder and it does not appear that a request for such records was ever made.  In this regard, the Board has considered the holding of Tetro v. Gober, 14 Vet. App. 110 (2000), and other cases, in which the United States Court of Appeals for Veterans Claims has held that VA has the duty to request information and pertinent records from other Federal agencies when on notice that such information exists.  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  As such, the Board finds that an attempt to obtain these records must be made.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).

Finally, as the claims folder only contains the Veteran's VA treatment records through September 2008, an attempt should be made to obtain the most up-to-date records pertaining to treatment of his small lymphocytic lymphoma/chronic lymphocytic leukemia.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees, or submitted to VA by claimant, were "in contemplation of law, before the Secretary and the Board and should be included in the record.").

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should submit a second request to the Director, Proponency Office for Preventative Medicine, the U.S. Army Dosimetry Center, and/or any other pertinent agency or organization, in order to determine whether there is information that would substantiate the Veteran's claim that he was exposed to a radiation-risk activity during service.  The request must specifically include the Veteran's assignment dates in Germany from July 9, 1985 to August 1, 1989, including his principal military occupational specialties as a Chief Fire Direction Computer, and Assistant Installation Coordinator.  

2.  The RO/AMC should contact SSA and request all records related to an award of disability benefits.  These should include any decision made by an Administrative Law Judge and any medical records relied upon by SSA in making its decision.  Any records obtained should be associated with the claims folder.  Any negative reply must be included in the claims folder.

3.  The RO/AMC should obtain all available VA treatment records pertaining to the Veteran's small lymphocytic lymphoma/chronic lymphocytic leukemia since September 2008 and associate with the claims folder.  Any negative reply must also be included in the claims file.

4.  After completion of the aforementioned development, the RO/AMC should review all medical and SSA records received, as well as the response to Paragraph 1, above.  If it is then determined that the Veteran was exposed to ionizing radiation as a result of claimed activities of service, the claim should also be referred to the VA Under Secretary of Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c), including a request for an advisory medical opinion from the Under Secretary for Health, if warranted.  The RO/AMC should also take whatever other appropriate development of the claim is deemed necessary

5.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

